DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-16 and 21-24 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/10/2021 has been taken into account.

Response to Amendment
In the amendment dated 12/09/2021, the following has occurred: Claims 1-4, 6, 9-10 have been amended; Claims 17-20 have been canceled; Claims 21-24 have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-14, 16, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorgenson (US Patent No. 9,201,291).
Regarding Claim 9, Jorgenson discloses an apparatus for hanging items, the apparatus comprising: a support arm (Jorgenson: Fig. 1; 18, 29) including a plate (Jorgenson: Fig. 1; 18) for mounting to a structure about a window and a receptacle (Jorgenson: Fig. 1; 29), the receptacle connected to a first end of the plate; a support bracket (Jorgenson: Fig. 1; 12)  including a first leg connected (Jorgenson: Fig. 1; 14) to a second leg (Jorgenson: Fig. 1; 16), the first leg adjustably attached to the plate, the second leg including a first aperture and a second aperture (Jorgenson: Fig. 1; 36) for mounting to a structure; at least one elongated fastener (Jorgenson: Fig. 1; 21) configured to extend through at least one of the first and second apertures for mounting the apparatus to a surface, the fastener having a pointed end and an enlarged installation end (Jorgenson: Col. 8, Ln. 53-58); and wherein the apparatus is capable of being mounted to a structure using the plate, using the first and second apertures, or by using both the plate and at least one of the first and second apertures.  
Regarding Claim 10, Jorgenson discloses the apparatus of claim 9 further comprising an adjustment fastener (Jorgenson: Fig. 1; 24) and wherein the plate defines a slot (Jorgenson: Fig. 1; 41), the first leg (Jorgenson: Fig. 1; 14) defines a third aperture (Jorgenson: Fig. 1; 22), the adjustment fastener extending through the slot of the plate and the third aperture of the first leg and having a first position to permit adjustment of the plate relative to the first leg and a second position to clamp the plate to the first leg against relative movement therebetween.  
Claim 11, Jorgenson discloses the apparatus of claim 10 further comprising an adjustment screw (Jorgenson: Fig. 1; 26) threaded into the first aperture of the second leg (Jorgenson: Fig. 1; 16) of the support bracket, an end of the screw protruding from the second leg to engage a structure, whereby as the adjustment screw is turned the receptacle (Jorgenson: Fig. 1; 29) moves relative to the structure.  
Regarding Claim 12, Jorgenson discloses the apparatus of claim 9 wherein the plate (Jorgenson: Fig. 1; 18) includes a plurality of holes (Jorgenson: Fig. 1; 43) for mounting the apparatus to a structure about a window.  
Regarding Claim 13, Jorgenson discloses the apparatus of claim 9 wherein the first leg is connected to the second leg such that the second leg is substantially perpendicular to the plate (Jorgenson: Fig. 1; 18).  
Regarding Claim 14, Jorgenson discloses the apparatus of claim 9 wherein the first leg extends along at least a portion of the support arm and wherein the receptacle (Jorgenson: Fig. 1; 29) is configured to receive a rod.  
Regarding Claim 16, Jorgenson discloses the apparatus of claim 9 wherein the second aperture (Jorgenson: Fig. 1; 36) is elongated.
Regarding Claim 23, Jorgenson discloses the apparatus of claim 12 wherein the plurality of holes (Jorgenson: Fig. 1; 43) for mounting the apparatus to a structure about a window are staggered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa (US Patent No. 10,376,086) in view of Kuthy et al. (US Patent No. 5,979,848) and Corniel (US Patent No. 6,145,677).
Regarding Claim 1, Mustafa discloses an apparatus for hanging items, the apparatus comprising: an arm (Mustafa: Fig. 1; 20) including an attachment portion (Mustafa: Fig. 1-2; 30) for mounting to a top of a structure about a window; a receptacle (Mustafa: Fig. 1-3; 60) connected to an end portion of the arm opposite the attachment portion; a bracket (Mustafa: Fig. 1-3; 200) having at least a first leg (Mustafa: Fig. 1-3; 230) and a second leg (Mustafa: Fig. 1-3; 240), the first leg and the second leg being connected to one another, the first leg supporting the arm.
Mustafa fails to disclose an attachment portion defining at least one mounting aperture for a fastener to attach to the top of the structure. However, Kuthy teaches an attachment portion (Kuthy: Fig. 1; 14) defining at least one mounting aperture (Kuthy: Fig. 1; 16) for a fastener to attach to the top of the structure.
Mustafa and Kuthy are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment portion in Mustafa with the apertures from Kuthy, with a reasonable expectation of success, in order to provide a means of receiving fasteners to secure the apparatus to the top of a structure, thereby enabling a user to attach said apparatus to areas that can accept said fasteners (Kuthy: Col. 4, Ln. 9-15), thereby increasing the adaptability and strength of the connection.
Furthermore, Mustafa fails to disclose a first adjustment screw for adjusting the second leg relative to the structure to adjust the position of the receptacle; and the first adjustment (Corniel: Fig. 3; 34) for adjusting a second leg (Corniel: Annotated Fig. 3; 36a) relative to a structure to adjust the position of a receptacle (Corniel: Fig. 3; 32); and the first adjustment screw having an enlarged end (Corniel: Annotated Fig. 3; E) facing away from the receptacle to engage the structure.
Mustafa and Corniel are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket in Mustafa with the adjustment screw mechanism from Corniel, with a reasonable expectation of success, in order to provide a wing screw securement means to the apparatus, thereby enabling the apparatus to be more easily secured and adjusted to a structure (Corniel: Col. 1, Ln. 28-57), as well as providing a means of adjusting the apparatus to adapt to an increased range of mounting locations that doesn’t require tools.
Regarding Claim 4, Mustafa, as modified, teaches the apparatus of claim 1 wherein the second leg (Mustafa: Fig. 1-3; 240) defines a hole to receive the adjustment screw, the adjustment screw (Corniel: Fig. 3; 34) capable of engaging the structure and being turned against the structure to adjust the position of the receptacle (Mustafa: Fig. 1-3; 60).
Regarding Claim 7, Mustafa, as modified, teaches the apparatus of claim 1 wherein the first leg (Mustafa: Fig. 1-3; 230) is disposed at a right angle to the second leg (Mustafa: Fig. 1-3; 240).  
Regarding Claim 8, Mustafa, as modified, teaches the apparatus of claim 1 wherein the first leg (Mustafa: Fig. 1-3; 230) has a first length and the arm (Mustafa: Fig. 1; 20) has a second length, the first length extending along at least a portion of the second length, and wherein the receptacle (Mustafa: Fig. 1-3; 60) is configured to receive a rod.

Claim 2, Mustafa discloses an apparatus for hanging items, the apparatus comprising: an arm (Mustafa: Fig. 1; 20) including an attachment portion (Mustafa: Fig. 1-2; 30) for mounting to a top of a structure about a window; a receptacle (Mustafa: Fig. 1-3; 60) connected to an end portion of the arm opposite the attachment portion, a bracket (Mustafa: Fig. 1-3; 200) having at least a first leg (Mustafa: Fig. 1-3; 230) and a second leg (Mustafa: Fig. 1-3; 240), the first leg and the second leg being connected to one another, the first leg supporting the arm; the second leg being adjustable relative to the structure to adjust the position of the receptacle.
Mustafa fails to disclose an attachment portion defining at least one mounting aperture for a fastener to attach to the top of the structure. However, Kuthy teaches an attachment portion (Kuthy: Fig. 1; 14) defining at least one mounting aperture (Kuthy: Fig. 1; 16) for a fastener to attach to the top of the structure. [Note: See the rejection of claim 1 for motivation.]
Furthermore, Mustafa fails to disclose a first adjustment screw, and a second leg defines a threaded hole to receive the first adjustment screw, the first adjustment screw capable of engaging the structure and being turned against the structure to adjust the position of the receptacle.  However, Corniel teaches a first adjustment screw (Corniel: Fig. 3; 34), and a second leg (Corniel: Annotated Fig. 3; 36a) that defines a threaded hole to receive the first adjustment screw, the first adjustment screw capable of engaging the structure and being turned against the structure to adjust the position of a receptacle (Corniel: Fig. 3; 32). [Note: See the rejection of claim 1 for motivation.]
Regarding Claim 3, Mustafa, as modified, teaches the apparatus of claim 2 further comprising a second adjustment screw (Mustafa: Fig. 1-3; 250) and wherein the arm (Mustafa: Fig. 1; 20) defines a slot (Mustafa: Fig. 1; 30S) and the first leg (Mustafa: Fig. 1-3; 230) defines a corresponding hole or the arm defines the corresponding hole and the first leg defines the slot, the second adjustment screw extending through the hole and slot and used to fix a position of the arm relative to the first leg.
Claim 5, Mustafa, as modified, teaches the apparatus of claim 2 wherein the first adjustment screw (Corniel: Fig. 3; 34) protrudes from the second leg (Mustafa: Fig. 1-3; 240) of the bracket (Mustafa: Fig. 1-3; 200), a distance between an end of the first adjustment screw and the second leg being adjustable by rotation of the screw.
Regarding Claim 6, Mustafa, as modified, teaches the apparatus of claim 3 wherein the position of the first leg (Mustafa: Fig. 1-3; 230) of the bracket (Mustafa: Fig. 1-3; 200) being moveable relative to the attachment portion (Mustafa: Fig. 1-2; 30) by moving the second adjustment screw (Mustafa: Fig. 1-3; 250)  to a first position that enables movement of the first leg relative to the arm and to a second position that clamps the first leg against movement relative to the arm (Mustafa: Col. 6, Ln. 61-67; Col. 7, Ln. 1-17).


    PNG
    media_image1.png
    480
    676
    media_image1.png
    Greyscale

I: Corniel; Annotated Fig. 3
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. No. 2013/0092017) in view of Reynolds et al. (US Patent No. 2,168,421).
Regarding Claim 9, Tang discloses an apparatus for hanging items, the apparatus comprising: a support arm (Tang: Fig. 3; 42) including a plate (Tang: Fig. 3; 421) for mounting to a structure about a window and a receptacle (Tang: Fig. 3; 422), the receptacle connected to a first end of the plate; a support bracket (Tang: Fig. 3; 41) including a first leg connected to a second leg (Tang: Fig. 3; 411), the first leg (Tang: Annotated Fig. 3; L1) adjustably attached to the plate, the second leg including a first aperture and a second aperture (Tang: Annotated Fig. 3; A1, A2) for mounting to a structure; and wherein the apparatus is capable of being mounted to a structure using the plate, using the first and second apertures, or by using both the plate and at least one of the first and second apertures.  
Tang fails to explicitly disclose at least one elongated fastener configured to extend through at least one of the first and second apertures for mounting the apparatus to a surface, the fastener having a pointed end and an enlarged installation end. However, Reynolds teaches at least one elongated fastener (Reynolds: Fig. 2; 12) configured to extend through at least one of a first and second apertures for mounting the apparatus to a surface, the fastener having a pointed end and an enlarged installation end.
Tang and Reynolds are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod mounting brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elongated fasteners in Reynolds to mount the arm in Tang, with a reasonable expectation of success, in order to provide an alternate fastener structure that is configured to permanently secure itself to a vertical surface (Reynolds: Col. 3, Ln. 17-24), thereby enabling a user to secure the apparatus to an increased number of surfaces that aren’t already configured to receive said fasteners.
Claim 10, Tang, as modified, teaches the apparatus of claim 9 further comprising an adjustment fastener (Tang: Fig. 3; S2) and wherein the plate defines a slot (Tang: Annotated Fig. 3; S), the first leg (Tang: Annotated Fig. 3; L1) defines a third aperture, the adjustment fastener extending through the slot of the plate (Tang: Fig. 3; 421) and the third aperture of the first leg and having a first position to permit adjustment of the plate relative to the first leg and a second position to clamp the plate to the first leg against relative movement therebetween.  
Regarding Claim 11, Tang, as modified, teaches the apparatus of claim 10 further comprising an adjustment screw (Tang: Fig. 3; S2) threaded into the first aperture (Tang: Annotated Fig. 3; A1, A2) of the second leg (Tang: Fig. 3; 411) of the support bracket, an end of the screw protruding from the second leg to engage a structure, whereby as the adjustment screw is turned the receptacle (Tang: Fig. 3; 422) moves relative to the structure.  

    PNG
    media_image2.png
    723
    751
    media_image2.png
    Greyscale

II: Tang; Annotated Fig. 3
Claims 15, 21-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US Pub. No. 2013/0092017) in view of Reynolds et al. (US Patent No. 2,168,421) as applied to claim 9 above, and further in view of Hurley (US Patent No. 4,120,474).
Regarding Claim 15, Tang, as modified, teaches the apparatus of claim 9, but fails to disclose at least a portion of the plate forms a channel receiving the first leg of the support bracket.  However, Hurley teaches a portion (Hurley: Fig. 6; 105) of a plate (Hurley: Fig. 6; 104) that forms a channel receiving a first leg of a support bracket (Hurley: Fig. 6; 50).  
Tang and Hurley are analogous because they are from the same field of endeavor or a similar problem solving area e.g. rod support brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate in Tang with the channel/flanges from Hurley, with a reasonable expectation of success, in order to provide a means of straddling the support bracket (Hurley: Col. 6, Ln. 62-65), thereby helping guide the adjustment of the assembly and prevent misalignment.
Regarding Claim 21, Tang, as modified, teaches the apparatus of claim 9, but fails to disclose a plate that includes elongated flanges to provide support to the plate. However, Hurley teaches a plate (Hurley: Fig. 6; 104) that includes elongated flanges (Hurley: Fig. 6; 105) to provide support to the plate.  [Note: See the rejection of claim 15 for motivation.]
Regarding Claim 22, Tang, as modified, teaches the apparatus of claim 21 wherein the first leg (Tang: Annotated Fig. 3; L1) extends between the elongated flanges (Hurley: Fig. 6; 105).  
Regarding Claim 24, Tang, as modified, teaches the apparatus of claim 9 wherein the receptacle (Tang: Fig. 3; 422) angles toward the plate (Tang: Fig. 3; 421).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631